Citation Nr: 1036602	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-16 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbosacral spine, status post 
multiple laminectomies.

2.  Entitlement to an initial rating higher than 40 percent for 
lumbar radiculopathy of the right lower extremity is denied.

3.  Entitlement to an initial rating higher than 40 percent for 
lumbar radiculopathy of the left lower extremity

4.  Entitlement to an initial rating higher than 50 percent for 
major depressive disorder.

5.  Entitlement to an initial compensable rating for erectile 
dysfunction.

6.  Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).

7.  Entitlement to an increased rate of special monthly 
compensation (SMC) for the loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1958 to March 1960.

These matters come before the Board of Veterans' Appeals (Board) 
from September 2004 and February 2006 rating decisions of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In the September 2004 decision, the 
RO denied entitlement to an increased rating in excess of 40 
percent for degenerative disc disease of the lumbosacral spine, 
status post multiple laminectomies.  In the February 2006 
decision, the RO granted service connection for major depressive 
disorder and assigned an initial disability rating of 50 percent, 
effective September 27, 2005; granted service connection for 
erectile dysfunction and assigned an initial noncompensable 
disability rating, effective September 27, 2005; denied 
entitlement to a TDIU; and granted SMC based on loss of use of a 
creative organ, effective September 27, 2005.

An October 2009 Decision Review Officer decision granted service 
connection for radiculopathy of the right and left lower 
extremities and assigned separate initial 40 percent disability 
ratings, both effective December 29, 2003.  This determination is 
also on appeal.

The Veteran was scheduled for a videoconference hearing before a 
Veteran's Law Judge at the RO in August 2010 and he was notified 
of the hearing by a letter dated in July 2010.  The Veteran 
failed to appear for the hearing.  To the Board's knowledge, he 
has offered no explanation as to why he was unable to appear for 
the scheduled hearing, and he has since made no request for 
another hearing. Accordingly, the Board will proceed to a 
decision on this appeal, as if the Veteran's hearing request had 
been withdrawn.  See 38 C.F.R. § 20.704(d) (2009).

The issue of entitlement to SMC based on the need for 
regular aid and attendance or on account of being 
housebound has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

In September 2010, the Board granted the Veteran's motion to 
advance this appeal on its docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbosacral 
spine, status post multiple laminectomies, has not been required 
physician-prescribed bed rest and is not manifested by ankylosis 
of thoracolumbar spine or of the entire spine.

2.  Lumbar radiculopathy of the right lower extremity is 
manifested by moderately severe incomplete paralysis of the 
sciatic nerve.

3.  Lumbar radiculopathy of the left lower extremity is 
manifested by moderately severe incomplete paralysis of the 
sciatic nerve.

4.  The Veteran's major depressive disorder has been manifested 
by depression, lack of motivation and energy, impaired impulse 
control, poor concentration and memory, anxiety, difficulty 
sleeping, nightmares, and poor appetite.  He has been assigned 
Global Assessment of Functioning (GAF) scores of 46 and 52, 
indicative of moderate to severe impairment.

5.  The Veteran's erectile dysfunction has been manifested by 
total impotence, but has not been manifested by penile deformity.  

6.  The Veteran is service connected for the following 
disabilities: major depressive disorder, rated as 50 percent 
disabling; degenerative disc disease of the lumbosacral spine, 
rated as 40 percent disabling; radiculopathy of both lower 
extremities, each separately rated as 40 percent disabling; and 
erectile dysfunction, rated noncompensable; for a combined 
disability rating of 90 percent.

7.  The Veteran's service-connected degenerative disc disease of 
the lumbosacral spine, status post multiple laminectomies, with 
lower extremity radiculopathy precludes employment for which his 
educational and occupational experience would otherwise qualify 
him.

8.  The Veteran is in receipt of the maximum schedular rate for 
SMC based upon loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
degenerative disc disease of the lumbosacral spine, status post 
multiple laminectomies, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.10, 4.21, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5243 (2009).

2.  The criteria for an initial rating higher than 40 percent for 
right lumbar radiculopathy have not been met.  38 U.S.C.A. §§ 
1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.10, 4.21, 4.123, 
4.124, 4.124a, Diagnostic Code (DC) 8520 (2009).

3.  The criteria for an initial rating higher than 40 percent for 
left lumbar radiculopathy have not been met.  38 U.S.C.A. §§ 
1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.10, 4.21, 4.123, 
4.124, 4.124a, Diagnostic Code (DC) 8520.

4.  The criteria for an initial rating higher than 50 percent for 
major depressive disorder have not been met.  38 U.S.C.A. §§ 
1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.10, 4.21, 4.125, 
4.126, 4.130, Diagnostic Code (DC) 9434 (2009).

5.  The criteria for an initial compensable rating for erectile 
dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 
C.F.R. §§ 3.321(b)(1), 4.1-4.10, 4.20, 4.21, 4.27, 4.31, 4.115b, 
Diagnostic Codes (DCs) 7599-7522 (2009).

6.  The criteria for a TDIU due to service-connected disability 
have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2009).

7.  The Veteran has no legal entitlement to a higher rate of SMC 
for loss of use of a creative organ.  38 U.S.C.A. §§ 1114(k), 
1155 (West 2002 & Supp. 2010), 38 C.F.R. § 3.350(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court also had held that at a minimum, adequate VCAA notice 
in an increased rating claim required that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the claimant's 
employment and daily life; (2) if the diagnostic code under which 
the claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening has 
on the claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at least 
general notice of that requirement to the claimant; (3) the 
claimant must be notified that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Vazquez-
Flores v. Peake (Vazquez-Flores I), 22 Vet. App. 37 (2008) 
vacated in part by Vazquez-Flores v. Shinseki (Vazquez-Flores 
II), 580 F.3d 1270 (Fed. Cir. 2009).  In the latter case, the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) overturned the requirement that VA provide notice that 
the claim could be substantiated by evidence of a disability's 
impact on daily life and that VA provide notice with regard to 
potential diagnostic code criteria (element 2).  Even so, a May 
2008 letter notified the Veteran that VA would consider evidence 
of the impact of his disability upon daily life.

The Court held, in Pelegrini, that to the extent possible the 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before an initial decision on a claim for 
VA benefits.  Pelegrini, 18 Vet. App. at 119-20.  However, VA's 
notice requirements may, nonetheless, be satisfied if any errors 
in the timing or content of such notice are not prejudicial to 
the claimant.  Id. 

Initially, in light of the Board's favorable decision granting 
the Veteran a TDIU, the Board finds that all notification and 
development action needed to fairly adjudicate that claim has 
been accomplished.

The Veteran's appeal for an increased rate of SMC for the loss of 
use of a creative organ is being denied as a matter of law.  In 
VAOPGCPREC 5-2004 (2004) VA's Office of General Counsel held that 
the VCAA does not require either notice or assistance when the 
claim cannot be substantiated under the law or based on the 
application of the law to undisputed facts.  Similarly, the Court 
has held that the VCAA is not applicable to matters in which the 
law, and not the evidence, is dispositive.  Mason v. Principi, 16 
Vet. App. 129 (2002).  Therefore, as there is no basis in law for 
granting the Veteran's appeal for an increased rate of SMC for 
the loss of use of a creative organ, the VCAA is inapplicable to 
this claim.

As for the claims for higher initial ratings for major depressive 
disorder and erectile dysfunction, these claims arise from the 
Veteran's disagreement with the initial ratings assigned after 
the grant of service connection.  The courts have held, and VA's 
General Counsel has agreed, that where an underlying claim for 
service connection has been granted and there is disagreement as 
to "downstream" questions, the claim has been substantiated and 
there is no need to provide additional VCAA notice or address 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (2003).  

The Court has elaborated that filing a notice of disagreement 
(NOD) begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as initial 
rating) are appropriately addressed under the notice provisions 
of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 
128 (2008).  Where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements.  Id.  There has been no 
allegation of such error in this case.

With regard to the claim for an increased rating for degenerative 
disc disease of the lumbosacral spine, status post multiple 
laminectomies, in a pre-adjudication letter dated in January 
2004, the RO notified the Veteran of the evidence needed to 
substantiate his increased rating claim for degenerative disc 
disease of the lumbosacral spine, status post multiple 
laminectomies.  This letter also satisfied the second and third 
elements of the duty to notify by delineating the evidence VA 
would assist him in obtaining and the evidence it was expected 
that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  The January 2004 letter informed the Veteran that 
evidence of worsening could substantiate the increased rating 
claim.  The letter notified him that medical or lay evidence 
could be submitted to substantiate his increased rating claim and 
was provided with specific examples.  The letter also stated that 
the Veteran could submit letters from individuals who could 
describe the manner in which his disability had worsened.  

The Veteran has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claim, 
in an April 2006 letter.  The April 2006 letter explained that 
disability ratings are determined by applying VA's Rating 
Schedule under which the RO would assign a rating from 0 to 100 
percent, and that it would consider evidence of the nature of the 
symptoms of the condition, their severity and duration, and their 
impact upon employment.  

There was a timing deficiency in that that April 2006 letter was 
sent after the initial adjudication of the claim.  The timing 
deficiency with regard to this letter was cured by readjudication 
of the claim in an October 2009 supplemental statement of the 
case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim(s).  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

VA obtained all of the identified post-service VA treatment 
records.  In addition, the Veteran was afforded VA examinations 
for degenerative disc disease of the lumbosacral spine, status 
post multiple laminectomies, major depressive disorder, and 
erectile dysfunction, which provided a detailed clinical 
evaluations.  Various statements from the Veteran and his private 
physician and representative have been associated with the claims 
file.  These examination reports, in conjunction with the other 
evidence of record, are adequate for rating purposes.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board finds 
that no further assistance is warranted.  Under these 
circumstances, the Board concludes that the Veteran has been 
accorded ample opportunity to present evidence and argument in 
support of his appeal.

II. Increased Rating/Higher Initial Ratings

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. § 
4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as 
well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned for 
separate periods of time based on the facts found. In other 
words, the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

A. Degenerative Disc Disease of the Lumbosacral Spine

Limitation of Spinal Motion

The Veteran's degenerative disc disease of the lumbosacral spine 
is currently rated under 38 C.F.R. § 4.71a, DC 5243 as 
intervertebral disc syndrome (IVDS).  

Effective September 26, 2003, the schedular criteria allow a 
spinal disability to be rated by combining under 38 C.F.R. § 4.25 
separate evaluations for its chronic orthopedic and neurological 
manifestations along with evaluations for all other associated 
disabilities, whichever method results in the higher evaluation.  

Under the applicable criteria, IVDS is evaluated under the 
general formula for rating diseases and injuries of the spine or 
under the formula for rating IVDS based on incapacitating 
episodes, whichever method results in the higher evaluation when 
all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, DC 5243. 

Under the formula for rating IVDS based on incapacitating 
episodes, the following ratings apply.  A 40 percent rating is 
warranted for incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 12 
months.  A maximum 60 percent rating is warranted for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  Id.

Note 1 provides that for the purposes of evaluations under DC 
5243, an incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.

Under the general rating formula, with or without symptoms such 
as pain, stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings apply: a 40 
percent rating is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine; a 50 
percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine; and a maximum 100 percent rating is 
warranted for ankylosis of the entire spine.  Id.  

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral rotation 
are 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2009).

A November 2003 VA rehabilitation note indicates that the Veteran 
reported lower back pain which radiated to both legs.  He 
underwent a lumbar spine laminectomy that provided several years 
of pain relief, however the pain returned 10 years prior to the 
November 2003 evaluation and had gotten worse.  The pain was 
sharp in nature and radiated to the legs and calf region.  The 
pain averaged 8/10 and ranged from 4/10-9/10 in intensity.  The 
pain was aggravated by cold damp weather and walking and was 
alleviated by medication.

Examination revealed good sitting and standing postures, but they 
required some effort.  Motor strength was normal (5/5) in the 
bilateral lower extremities, the Veteran was able to stand on his 
toes, sensation was intact, and deep tendon reflexes were 
somewhat diminished (1+) throughout.  There was reduced lumbar 
range of motion in all directions, with pain worst on extension.  
There was tenderness to palpation over the bilateral paralumbar 
region, no tenderness over the sacroiliac joint or gluteat 
musculature, and straight leg raise was negative.  The Veteran's 
gait was normal and he walked with a rollator approximately 100 
feet without pain complaints or loss of balance.  Diagnoses of 
chronic lower back pain, possible lumbar spinal stenosis, and 
lumbar spine degenerative disc disease were provided.

In a December 2003 letter, Dr. Kamen stated that there had been 
an escalation of the Veteran's back symptoms due to age and that 
he was increasingly limited due to a combination of degenerative 
joint and disc disease of the spine.  He had elements of spinal 
stenosis with limitations in his walking.  He used a walker for 
support and for walking any long distances.  He had also 
increased his use of analgesic medication.

A March 2004 VA examination report reveals that the Veteran had a 
history of multiple laminectomies of the lumbar spine region with 
surgical hardware inserted.  The Veteran reported chronic pain 
which was treated with narcotic medications.  He had difficulty 
walking more than a block at a time.  He also experienced 
radicular pain, which radiated down to both legs.

Examination revealed severe spasms of the lumbar spine.  Range of 
motion of the lumbosacral spine was noted as forward flexion to 
30 degrees, extension to 10 degrees, and left and right lateral 
rotation both to 15 degrees.  Neurological examination revealed 
depressed ankle reflexes bilaterally.  There was a significant 
reduction in endurance, but no evidence of incoordination.  The 
Veteran was prone to progression of his symptoms.  He was 
diagnosed as having severe lumbar disc disease.  

A January 2006 VA primary care treatment note reflects that the 
Veteran reported chronic lower back pain, which was worse with 
weight bearing and sitting for prolonged periods of time.  The 
pain was usually dull, with exacerbations causing sharp pain in 
the mid-lower back.  The pain radiated along the posterolateral 
thighs to just below the knees.  A diagnosis of lower back pain 
was provided.

A January 2006 VA examination report reveals that the Veteran had 
a history of IVDS of the lower back.  He experienced chronic 
lower back pain and chronic weakness of the legs.  He reported 
that had constant pain over the years and was limited to walking 
approximately 50 yards.  He generally could not walk more than 12 
steps.  Also, he could only carry light grocery bags.  He was 
diagnosed as having IVDS and associated pain and leg weakness.

In a June 2006 letter, Dr. Cohen stated that he reviewed the 
Veteran's available medical records and stated that the Veteran 
had a total fusion of the L2 through S1 levels of the lumbosacral 
spine since 1988 and that such fusion constituted ankylosis.  
Also, he had severe sensory radiculopathy of the bilateral lower 
extremities.

In an April 2007 letter, the Veteran stated that he could not 
perform many activities of daily living (e.g. mow the lawn, take 
out the trash) due to the limitation of spinal motion.  His pain 
level became severe whenever he tried to perform such activities 
and his back pain radiated to the back of his thighs.  He had 
undergone a fusion of the lower back, thereby preventing any 
motion of the lower back.  He had worked as a lawyer for 42 
years, but stopped working two years prior to the April 2007 
letter due to his back disability.  He was forced to be in bed 
due to back pain for a week to 10 days at a time.  As a trial 
lawyer, he was required to sit, stand, and walk for extended 
periods of time, and his back pain interfered with his ability to 
concentrate both in the office and in the courtroom.

A March 2007 VA examination report and an addendum to the 
examination report reveal that the Veteran reported constant 
lower back pain, which radiated to the knees.  The pain was 
severe and was treated with sustained-release morphine and 
Percocet as needed.  He also had a spinal cord stimulator 
implanted.  His activities of daily living were so impaired by 
lower back pain that he was functionally housebound.  He no 
longer drove and all of the work around the house was done by his 
family members.  Although he was capable of most self-care, he 
required assistance bending over when putting on shoes and socks.  
The pain was always severe and there were no flare ups.  He 
experienced worsening only on provocation and bed rest was not 
required.

Examination revealed a slow gait that was assisted by a cane.  
Range of spinal motion was noted as extension to 10 degrees, 
flexion to 20 degrees, right and left lateral flexion both to 10 
degrees, and right and left lateral rotation both to 10 degrees, 
all without pain.  The Veteran was able to slowly repeat range of 
motion three times and range of motion was not additionally 
limited by pain, fatigue, weakness, or lack of endurance.  There 
was no spasm of the lower back paravertebral muscle.  
Neurological examination revealed slightly impaired strength of 
the lower limb muscles which was due to pain on motion and not 
any inherent motor abnormality.  A diagnosis of degenerative disc 
disease of the lumbosacral spine was provided.

A July 2008 VA examination report and an addendum to the 
examination report reveals that the Veteran reported moderate to 
severe lower back pain and burning pain, which radiated to both 
legs with associated numbness, tingling, and fatigue of the lower 
extremities.  He used a walker and walked with a moderately slow 
antalgic gait.  He denied the use of canes, crutches, braces, or 
wheelchairs.  As for his previous occupation as a lawyer and his 
activities of daily living, back pain caused difficulty with 
prolonged sitting, standing, walking, and lifting more than 15 
pounds.

Range of spinal motion was recorded as: flexion to 60 degrees, 
with pain beginning at 50 degrees; right and left lateral flexion 
both to 20 degrees, with pain beginning at 10 degrees; right and 
left lateral rotation both to 20 degrees, with pain beginning at 
10 degrees; and extension to 20 degrees, with pain beginning at 
10 degrees.  Range of motion was not additionally limited by 
pain, fatigue, weakness, or lack of endurance on repetitive 
motion.  There were no flare ups.  There were moderate spasms, 
tenderness, and weakness of the lumbar spine.  Neurological 
examination revealed moderate sensory loss of the lower 
extremities.  There was impaired motor function (3/5) of the 
lower extremities.  The Veteran denied any incapacitating 
episodes in the previous 12 months.  A diagnosis of lumbar 
strain, status post residuals of lumbar surgery with moderate to 
severe radiculopathy of the lower extremities was provided.

The evidence reflects that there is a lower back disability with 
pain and limitation of motion.  Although the Veteran reported in 
the April 2007 letter that he had been forced to be in bed due to 
back pain for a week to ten days at a time, there is no evidence 
of incapacitating episodes, defined as a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 
5243, Note 1.  During the March 2007 and July 2008 VA 
examinations, the Veteran reported that bed rest was not required 
and that he had not experienced any incapacitating episodes.  
Nevertheless, even if the bed rest reported in the April 2007 
letter did constitute incapacitating episodes, they did not have 
a total duration of at least 6 weeks during a 12-month period in 
order to warrant a higher rating under the criteria for rating 
IVDS.

Furthermore, there is no evidence of spinal ankylosis.  The Board 
notes that Dr. Cohen stated in his June 2006 letter that the 
Veteran's spinal fusion constituted ankylosis.  However, the 
evidence reveals that, although range of spinal motion is 
extremely limited, the Veteran has been able to perform some 
spinal range of motion, which was most recently noted during the 
July 2008 VA examination as flexion to 60 degrees, right and left 
lateral flexion both to 20 degrees, right and left lateral 
rotation both to 20 degrees, and extension to 20 degrees.

Ankylosis is generally defined as immobility and consolidation of 
a joint due to disease, injury, or surgical procedure.  See Lewis 
v. Derwinski, 3 Vet. App. 259 (1992)).  Furthermore, for VA 
compensation purposes, unfavorable ankylosis is a condition in 
which the entire cervical spine, entire thoracolumbar spine, or 
entire spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero (0) degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71a, DC 5242, Note 5.

The Veteran's thoracolumbar spine is not fixed in flexion or 
extension, although his range of motion is shown to be severely 
restricted.  Thus, there is no evidence of ankylosis.

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, to be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, pain, or flare-ups.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  However, where, as 
here, a Veteran is in receipt of the maximum schedular evaluation 
based on limitation of motion for the lumbar spine and a higher 
rating requires ankylosis, these regulations are not for 
application.  See Johnston, 10 Vet. App. at 85.

Thus, as the preponderance of the evidence does not reflect that 
the Veteran has experienced any incapacitating episodes and, 
since there is no ankylosis of the thoracolumbar or entire spine, 
a rating in excess of 40 percent for degenerative disc disease of 
the lumbosacral spine, status post multiple laminectomies under 
DC 5243 is not warranted under either the general rating formula 
or the formula for rating IVDS 38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 4.7, 4.71a, DC 5243. 

Right and Left Lumbar Radiculopathy

The Veteran's lumbar radiculopathy of the right and left lower 
extremities are currently rated under 38 C.F.R. § 4.124a, DC 8520 
as paralysis of the sciatic nerve. Paralysis of the sciatic nerve 
is rated as follows: a 40 percent rating is warranted for 
moderately severe incomplete paralysis; a 60 percent rating is 
warranted for severe incomplete paralysis, with marked muscular 
atrophy; and a maximum 80 percent rating is warranted for 
complete paralysis resulting in the foot dangling and dropping, 
no possible active movement of muscles below the knee, and 
weakened or (very rarely) lost flexion of the knee.  38 C.F.R. § 
4.124a, DC 8520.

The Rating Schedule provides guidance for rating neurologic 
disabilities.  With regard to rating neurologic disabilities, 
cranial or peripheral neuritis, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  38 C.F.R. § 4.123.  

The maximum rating that can be assigned for neuritis not 
characterized by organic changes will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, incomplete 
paralysis.  Id.  Cranial or peripheral neuralgia, usually 
characterized by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on the 
same scale, with a maximum equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration. When the 
involvement is wholly sensory, the rating should be for the mild, 
or at most, the moderate degree.  38 C.F.R. § 4.124a.

The November 2003 VA rehabilitation note reveals that the Veteran 
reported sharp lower back pain which radiated to the calf region 
of both legs.  Examination revealed normal motor strength (5/5) 
in the bilateral lower extremities, intact sensation, and 
somewhat diminished (1+) deep tendon reflexes throughout. 

The March 2004 VA examination report shows that the Veteran 
reported radicular pain which radiated down to both legs.  
Examination revealed depressed ankle reflexes bilaterally.  

The January 2006 VA primary care treatment note reflects that the 
Veteran reported lower back pain, which radiated along the 
posterolateral thighs to just below the knees.  

The January 2006 VA examination report reveals that the Veteran 
reported chronic weakness of the legs.  He was diagnosed as 
having IVDS and associated with associated leg weakness.

In his June 2006 letter, Dr. Cohen stated that the Veteran had 
severe sensory radiculopathy of the bilateral lower extremities.

The March 2007 VA examination report reveals that the Veteran 
reported constant lower back pain which radiated to the knees.  
Examination revealed slightly impaired strength of the lower limb 
muscles which was due to pain on motion and not any inherent 
motor abnormality.  

The July 2008 VA examination report and an addendum to the 
examination report indicate that the Veteran reported moderate to 
severe lower back pain and burning pain which radiated to both 
legs, with associated numbness, tingling, and fatigue of the 
lower extremities.  Examination revealed moderate sensory loss of 
the lower extremities.  There was impaired motor function (3/5) 
of the lower extremities.  A diagnosis of lumbar strain, status 
post residuals of lumbar surgery with moderate to severe 
radiculopathy of the lower extremities was provided.

The preponderance of the evidence reveals that the Veteran's 
right and left lumbar radiculopathy have been manifested by 
radiating pain in the right and left lower extremities, somewhat 
diminished deep tendon reflexes, depressed ankle reflexes, 
impaired strength of the lower extremities, numbness, and 
tingling.  The Veteran's neurological disability has been 
characterized as moderate to severe radiculopathy.  Given these 
symptoms and the absence of any marked muscular atrophy or 
organic neurological changes, separate initial ratings higher 
than 40 percent for lumbar radiculopathy of the right and left 
lower extremities under DC 8520, are not warranted.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.124, 4.124a, DC 8520.    

B. Major Depressive Disorder

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign a rating based on all the evidence of record that 
bears on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  When 
evaluating the level of disability from a mental disorder, VA 
will also consider the extent of social impairment, but shall not 
assign a rating solely on the basis of social impairment.  38 
C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities 
incorporate the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  
See 38 C.F.R. §§ 4.125, 4.130.

Major depressive disorder is rated under 38 C.F.R. § 4.130, DC 
9434, according to the General Rating Formula for Mental 
Disorders. 

Under the General Rating Formula, a 50 percent disability rating 
is warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.

A maximum 100 percent disability rating is warranted when there 
is total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the rating, but are not 
meant to be exhaustive, and the Board need not find all or even 
some of the symptoms to award a specific rating.  Mauerhan v. 
Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if 
the evidence shows that the Veteran suffers symptoms or effects 
that cause occupational or social impairment equivalent to what 
would be caused by the symptoms listed in the diagnostic code, 
the appropriate equivalent rating will be assigned.  Id. at 443.  
The Federal Circuit has embraced the Mauerhan Court's 
interpretation of the criteria for rating psychiatric 
disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. 
Cir. 2004).

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. Principi, 15 
Vet. App. 1, 11-14 (2001).  

A January 2006 VA examination report reveals that the Veteran 
reported a low mood, poor concentration, episodes of crying, 
anxiety, insomnia, decreased motivation, decreased energy, poor 
appetite, and occasional feelings of helplessness.  He did not 
have a history of suicidal ideation.  Psychiatric treatment 
helped his symptoms, but he still had numerous depressive 
symptoms.  He had worked all of his life as a lawyer and, 
although he had not retired, he had a reduced work level.  He 
reported that his chronic pain and limitations in physical 
activity restricted the amount and kinds of work that he could 
perform.  He had been married for 46 years and had two daughters 
and one son, who was deceased.

Examination revealed that the Veteran was friendly, cooperative, 
and informative.  He was neatly groomed, his speech was 
articulate, and his psychomotor functions were normal.  He had 
excellent orientation, memory, and intellectual and cognitive 
functions; however, his mood was very low, his affect was sad and 
flat, and he had a markedly high level of anxiety.  There was no 
history of hallucinations or psychotic thinking and he did not 
have any suicidal or homicidal ideation.  Although he reported 
chronic insomnia, part of his sleep problem was related to his 
history of chronic pain.  His appetite was generally poor, but 
sometimes fair; he had low energy and motivation; and experienced 
feelings of helplessness.  Also, insight and judgment were 
excellent.  The Veteran was diagnosed as having moderately severe 
major depressive disorder and was assigned a Global Assessment of 
Functioning (GAF) score of 46, indicative of serious impairment.

The Veteran's VA treatment records dated from December 2004 to 
March 2008 indicate that the Veteran reported a depressed mood.  
He denied mania or hypomania and experienced anxiety-related 
symptoms that were situation appropriate and were related to 
money.  He lived with his wife, children, and grandchildren.  

Examination revealed that the Veteran was well groomed, had no 
psychomotor agitation, had normal speech, and did not have a 
thought disorder.  His mood was sad, his affect was appropriate, 
and mood reactivity was reduced.  He reported cognitive 
(anhedonia, hopelessness), but not vegetative (insomnia) symptoms 
of major depression.  There was no evidence of manic or hypomanic 
symptoms, thought content was negative for grandiose or paranoid 
delusions or ideas of reference, and auditory or visual 
hallucinations were denied.  The Veteran denied having flashbacks 
or suicidal/homicidal ideation or plans, but he had generalized 
anxiety symptoms.  There was no evidence of gross cognitive 
impairment and his insight and judgment were intact.  Diagnoses 
of anxiety not otherwise specified, depression not otherwise 
specified, and rule out mood disorder were provided.

A July 2008 VA examination report indicates that the Veteran 
reported that he had been happily married for 49 years,  He had 
difficulty falling and staying asleep and experienced bad dreams 
about different situations in his life.  The frequency of such 
dreams was variable.  He described his mood as "not nice" and 
reported that he had impaired impulse control.  He became easily 
upset and argued easily with those around him.  This has caused 
some difficulty in relationships with his sons and grandson.  He 
experienced sadness and dreams due to the death of one of his 
sons.  He was no longer employed in that he was involuntarily 
retired as an attorney when he was no longer able to walk to 
court due to his disabilities.  He did not have any problems 
getting along with his colleagues and only missed time from work 
due to his physical disabilities.

The Veteran further reported that he would cry and get angry when 
depressed.  He had a tendency to withdraw for weeks at a time and 
his wife would sometimes have to "push him out of the house to 
go to work."  He maintained his grooming and denied any suicidal 
ideation; however, he experienced a lack of energy and drive, up 
to the point of exhaustion.  He had some friends, but did not do 
very much socially because he had difficulty getting around.  He 
was unable to go the movies or other similar locations because he 
carried an oxygen tank and had to walk with the walker.  Thus, he 
was somewhat socially isolated and withdrawn.  He no longer 
participated in certain activities due to sadness (i.e. golf, 
tennis, and bowling) and occasionally experienced anxiety-related 
symptoms, such as shaking and sweating.  His memory was impaired 
(had a difficult time recalling the names of certain people who 
he had known for a long time) and he had difficulty 
concentrating.

Examination revealed that the Veteran was casually and 
appropriately dressed, spoke in a clear and coherent manner, 
appeared to be in good reality contact, and was oriented in all 
three spheres.  There were no delusions, hallucinations, or 
suicidal or homicidal ideation.  Reasoning and judgment were 
adequately intact.  His memory was well intact; his affect was 
somewhat depressed.  The Veteran was diagnosed as having major 
depressive disorder and an anxiety state not otherwise specified.  
Overall, he had major depressive symtomatology and anxiety, sleep 
difficulties, an irritable mood and temperament, impaired memory, 
and some difficulty maintaining personal relationships.  He was 
sad over the death of his son and was quite depressed about his 
life circumstances.  He was assigned a GAF score of 52, 
indicative of moderate impairment.

The Board has considered the GAF scores assigned during the 
appeal period.  The GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  The 
evidence reflects that the Veteran has been assigned GAF scores 
of 46 and 52.  GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job).  GAF scores ranging from 51-60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  The GAF score must be considered in light of the 
actual symptoms of the Veteran's disorder, which provide the 
primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

The evidence reveals that the symptoms of the Veteran's 
psychiatric disability more closely approximate the criteria for 
a 50 percent rating.  For example, although he has reported some 
relationship difficulties with his sons and grandson due to anger 
and irritability and has reported social isolation from friends, 
he has maintained a long-term marriage and has reported that he 
is happily married.  Furthermore, his social isolation was 
primarily attributed to difficulties in getting around due to his 
physical disabilities.  As for employment, he no longer works as 
an attorney, however he did not report any employment 
difficulties due to his psychiatric disability.  He got along 
well with colleagues and stopped working due to his physical 
disabilities.

The Veteran has reported a lack of motivation and energy, 
impaired impulse control, a low mood, poor concentration and 
memory, anxiety, sleep impairment, nightmares, and a poor 
appetite.  While the Veteran is certainly competent to report 
symptoms of his psychiatric disability, his reports must be 
weighed against the objective evidence.  See Jandrea v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Clinical evaluations have revealed that the Veteran had excellent 
orientation, memory, and intellectual and cognitive functions, no 
hallucinations, suicidal or homicidal ideation, or psychotic 
thinking, no thought disorders, and an intact memory.  Although 
the examiner who conducted the January 2006 VA examination 
assigned a GAF score indicative of serious impairment, he 
diagnosed the Veteran as having moderately severe major 
depressive disorder.  Furthermore he was assigned a GAF score 
indicative of moderate impairment during the July 2008 VA 
examination. 

Furthermore, the Veteran has not demonstrated suicidal or 
homicidal ideation, obsessed rituals, impaired speech, panic 
attacks, or spatial disorientation.  Examinations have 
consistently revealed an appropriate appearance, good hygiene, 
and intact judgment.  Thus, overall the Veteran does not have 
deficiencies in most of the areas specified in the criteria for a 
70 percent rating (i.e. work, school, family relations, judgment, 
thinking, or mood).  Similarly, the Veteran's symptoms have not 
been manifested by gross impairment in thought processes or 
communication; persistent delusions; grossly inappropriate 
behavior; persistent danger of hurting self or others; inability 
to maintain minimal personal hygiene; disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name, so as to warrant a 100 percent schedular 
rating.

The Veteran's mental evaluations show that he has been found to 
have moderate to severe impairment in occupational and social 
functioning as evidenced by the GAFs and assessments of his level 
of disability.  This symptomatology is contemplated by the 50 
percent disability rating.  Accordingly, the Board finds that the 
preponderance of the evidence is against an initial rating higher 
than 50 percent for major depressive disorder.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.130, DC 9434.

C. Erectile Dysfunction

The Veteran's erectile dysfunction is currently rated pursuant to 
the criteria found in 38 C.F.R. § 4.115b, DCs 7599-7522.  
Hyphenated diagnostic codes are used when a rating under one code 
requires use of an additional diagnostic code to identify the 
basis for the rating assigned.  38 C.F.R. § 4.27 (2009).  Here, 
the use of DCs 7599-7522 reflects that there is no diagnostic 
code specifically applicable to the Veteran's erectile 
dysfunction, and that this disability is rated by analogy to 
deformity of the penis with loss of erectile power under DC 7522.  
See 38 C.F.R. § 4.20 (2009) (allowing for rating of unlisted 
condition by analogy to closely related disease or injury).

Under DC 7522, a single 20 percent disability rating is warranted 
for deformity of the penis with loss of erectile power.  
38 C.F.R. § 4.115b, DC 7522.  The provisions of 38 C.F.R. § 4.31 
indicate that where the criteria for a compensable rating under a 
diagnostic code are not met, and the schedule does not provide 
for a 0 percent rating, a noncompensable (0 percent) rating will 
be assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31.  Therefore, where both loss of erectile power and 
deformity are not demonstrated, a 0 percent rating will be 
assigned.  

An August 2005 VA treatment report reveals that the Veteran 
reported an approximately 1-year history of low libido and 
erectile dysfunction.  He did not have a morning erection and, 
although he experienced some improved libido with medication, it 
was not sufficient for intercourse.  He was unable to achieve an 
erection even with the use of medication.  Examination of the 
genitourinary system revealed no masses.  The Veteran was 
diagnosed as having erectile dysfunction.

A July 2008 VA examination report indicates that the Veteran 
reported an approximately 3-year history of complete erectile 
dysfunction.  He had no history of any genitourinary malignancy, 
was never hospitalized for a genitourinary disability, and had no 
history of prostate surgery.  He was able to perform all 
activities of daily living.  He was treated with several 
medications, but he was still unable to sustain and maintain an 
erection for vaginal penetration and ejaculation.  Examination of 
the genitourinary system was unremarkable, the testes were of 
normal size, and there was no testicular atrophy.  A diagnosis of 
complete erectile dysfunction was provided.

The evidence reveals that the Veteran has been diagnosed with 
loss of erectile power (erectile dysfunction).  However, 
examination of the penis was unremarkable during the July 2008 VA 
examination.  Thus, as no penile deformity has been shown, the 
preponderance of the evidence is against a compensable rating 
under DC 7522.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 
4.20, 4.115b, DC 7522.

III. Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the case 
"presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not 
assign an extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of a claimant's 
service-connected disability with the established criteria found 
in the Rating Schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the Rating 
Schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The evidence reveals that the Veteran's lower back disability 
with radiculopathy has interfered with his ability to maintain 
employment.  For example, in his April 2007 letter, he reported 
that he had worked as a lawyer for 42 years, but stopped working 
two years prior to that letter due to his back disability.  As a 
trial lawyer, he was required to sit, stand, and walk for 
extended periods of time, and his back pain interfered with his 
ability to concentrate both in the office and in the courtroom.  
The Veteran's statements raise the question of entitlement to an 
extraschedular rating.  The symptoms of his psychiatric and lower 
back/extremities disabilities are lower back pain, back spasms, 
limitation of spinal motion, lumbar radiculopathy, depression, 
lack of energy and motivation, impaired impulse control, poor 
concentration and memory, anxiety, insomnia, nightmares, poor 
appetite, and erectile dysfunction.  These symptoms are 
contemplated by the rating criteria.  The Veteran has not been 
hospitalized for his psychiatric disability nor has this 
disability resulted in marked interference with his employment.  
Thus, referral for consideration of an extraschedular evaluation 
is not warranted.  38 C.F.R. § 3.321(b)(1).

IV. SMC

The Veteran was granted service connection for major depressive 
disorder and erectile dysfunction in February 2006.  A 
noncompensable disability rating for erectile dysfunction, as 
well as entitlement to SMC based upon the loss of use of a 
creative organ, were granted at that time.  The Veteran's 
erectile dysfunction and SMC were considered to have been caused 
by his service-connected major depressive disorder.

SMC is a special statutory award granted in addition to awards 
based on the schedular evaluations provided by the diagnostic 
codes in VA's Rating Schedule.  Claims for SMC, other than those 
pertaining to one-time awards and an annual clothing allowance, 
are governed by 38 U.S.C.A. § 1114(k) through (s) and 38 C.F.R. 
§§ 3.350 and 3.352.

SMC is payable at a specified rate if the Veteran, as the result 
of service-connected disability, has suffered the anatomical loss 
or loss of use of one or more creative organs.  38 U.S.C.A. § 
1114(k), 38 C.F.R. § 3.350(a).  The rate of SMC compensation 
shall be $96.00 per month, adjusted annually, for each such loss, 
independent of any other awarded compensation.  38 U.S.C.A. 
§ 1114(k).
Impotence is tantamount to loss of use of a creative organ.  See 
38 C.F.R. § 4.115b, Diagnostic Code 7522.

The Veteran is currently in receipt of SMC for loss of use of his 
creative organ based upon the grant of service connection for 
erectile dysfunction.  The statute and applicable regulation do 
not provide for a higher rate of SMC for loss of use of a 
creative organ.  38 U.S.C.A. § 1114(k).  SMC rates are determined 
by statute and are not subject to the Board's discretion and the 
Board is specifically prohibited from granting benefits that are 
not authorized by law.  See 38 U.S.C.A. § 7104(c); McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994) (relying on OPM v. Richmond, 496 
U.S. 414, 424 (1990)).  As the disposition of this case is based 
on law and not the facts of this case, the claim must be denied 
as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

V. TDIU

VA will grant a TDIU when the evidence shows that the Veteran is 
precluded, by reason of his service connected disabilities, from 
obtaining or maintaining "substantially gainful employment" 
consistent with his education and occupational experience.  38 
C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 
(1992).

The central inquiry is, "whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).

The regulations provide that, if there is only one such 
disability, it must be rated at 60 percent or more; and if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional disability 
must bring the combined rating to 70 percent or more.  
Disabilities resulting from common etiology or a single accident 
or disabilities affecting a single body system will be considered 
as one disability for the above purposes of one 60 percent 
disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the 
Veteran's case, apart from any nonservice-connected condition and 
advancing age, which would justify a total rating based on 
individual unemployability due solely to the service connected 
conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 
see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

The Veteran has been granted service connection for the following 
disabilities: major depressive disorder, rated 50 percent 
disabling; degenerative disc disease of the lumbosacral spine, 
rated 40 percent disabling; radiculopathy of the right lower 
extremity, rated 40 percent disabling; radiculopathy of the left 
lower extremity, rated 40 percent disabling; and erectile 
dysfunction, rated noncompensable.  His combined disability 
rating is 90 percent.  Therefore, he meets the schedular 
requirements for a TDIU.  38 C.F.R. § 4.16(a).

The remaining question is whether the Veteran's service connected 
disability(ies) precludes gainful employment for which his 
education and occupational experience would otherwise qualify 
him.  VA examination reports dated in February 1966, September 
1978, November 1980, and December 1982 and private treatment 
records dated in July 1985 and January 1986 reveal that the 
Veteran was self-employed as an attorney.  

The January 2006 VA examination report indicates that the Veteran 
reported that he had worked all of his life as a lawyer and that, 
although he had not retired, he had a reduced work level.  He 
reported that his chronic pain and limitations in physical 
activity restricted the amount and kinds of work that he could 
perform.  

In his April 2006 NOD, the Veteran stated that he had been a 
practicing lawyer up until a year prior to the April 2006 NOD and 
that he had been involved in trial litigation.  Over the previous 
2 years he had become unable to carry on the activities of a 
trial lawyer because he was unable to walk from the parking lot 
to the courthouse, if it involved more than half a block, was 
unable to sit, stand, or walk around the courtroom for a full day 
and was unable to carry trial bags weighing 30 to 40 pounds.  
Overall, he was no longer employed due to his disabilities.

In his June 2006 letter, Dr. Cohen stated that the types of lower 
back pain flare-ups that the Veteran experienced rendered one 
unable to go to work until the pain was brought back under 
control.  The Veteran experienced such a problem and it was 
expected to continue throughout the remainder of his life.

In an April 2007 letter, the Veteran stated that he had worked as 
a lawyer for 42 years, but stopped working two years prior to 
that letter due to his back disability.  He was forced to be in 
bed due to back pain  for a week to 10 days at a time.  As a 
trial lawyer, he was required to sit, stand, and walk for 
extended periods of time, and his back pain interfered with his 
ability to concentrate both in the office and in the courtroom.

The March 2007 VA examination report includes opinions that the 
Veteran's lower back pain had made him functionally housebound 
and in need of an attendant for many of the activities of daily 
living and that his lower back disability had impaired him for 
all work.  This opinion was based on the fact that due to the 
Veteran's back disability, he did not drive at all anymore and 
all of the work around the house was done by his family members.  
He was capable of most self-care activities, but needed 
assistance with some.  Without his family, he would have been in 
an assisted living facility.

As the physician, who conducted the March 2007 VA examination, 
explained the reasons for his opinion and they are consistent 
with the evidence of record, his opinion is entitled to 
substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008) (most of the probative value of a 
medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed).  

Overall, the preponderance of the evidence indicates that the 
Veteran's service connected lower back disability now precludes 
him from obtaining or maintaining gainful employment.  Therefore, 
entitlement to a TDIU is granted.  


ORDER

A rating in excess of 40 percent for degenerative disc disease of 
the lumbosacral spine, status post multiple laminectomies, is 
denied.

An initial rating higher than 40 percent for lumbar radiculopathy 
of the right lower extremity is denied.

An initial rating higher than 40 percent for lumbar radiculopathy 
of the left lower extremity is denied.

An initial compensable rating for erectile dysfunction is denied.

An initial rating higher than 50 percent for major depressive 
disorder is denied.

An increased rate of SMC for loss of use of a creative organ is 
denied.

Entitlement to a TDIU is granted, subject to the provisions 
governing the award of monetary benefits.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


